Rao, Chief Judge:
The merchandise covered by the protests, enumerated in the schedule of protests attached to this decision and *357made a part hereof, consists of certain engine parts which were assessed with duty at the rate of 12% per centum ad valorem as parts of automobiles pursuant to the provisions of paragraph 369(c) of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802.
It is claimed in said protests that the merchandise in issue consists of parts of internal-combustion engines of the non-carburetor type, of the horizontal type and weighing not over 5,000 pounds each, which are provided for in paragraph 372 of said act, as modified by said trade agreement and are dutiable at the rate of 10 per centum ad valorem.
These protests have been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked BLS (Examiner’s initials) by Examiner B. L. Saul (Examiner’s name) on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof consist of engine parts assessed with duty at 12% per centum ad valorem under the provisions of paragraph 369(c), Tariff Act of 1930, as modified by T.D. 51802.
That it is claimed said merchandise is dutiable at 10 per centum ad valorem under the provisions of paragraph 372 of said Act, as parts of internal-combustion engines of the non-carburetor types; horizontal types, each engine weighing not over 5,000 pounds.
That said merchandise is in fact not dedicated to or exclusively used as parts of automobiles but is in fact parts of internal combustion engines of the non-carburetor types either of the horizontal type, each engine weighing not over 5,000 pounds.
That the protests enumerated on the schedule attached hereto and made a part hereof be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid.
Upon the agreed facts, we hold the merchandise here in issue, identified by invoice items marked and checked as aforesaid, to be dutiable at the rate of 10 per centum ad valorem pursuant to the provision in paragraph 372 of said tariff act, as modified by said General Agreement on Tariffs and Trade, for parts of internal-combustion engines of the non-carburetor type, horizontal type, each weighing not over 5,000 pounds. The claim in the protests to that effect is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.